Title: To John Adams from William R. Williamson, 23 June 1798
From: Williamson, William R.,Ogden, Harry W.
To: Adams, John



Sir
Elizabeth Town June 23d. 1798—

Feeling the keenest sensibility on account of the many and deep wounds which have been inflicted on our Country by the Republic of France—Seeing that Republic deaf to the voice of reason, justice and truth and instead of reparations avowing the continuation of her system of hostility and plunder, and adding insults of the grossest nature to injuries already received; and observing Sir, that in your opinion “America must reassume her warlike character and that in a manner more decisive and universal than at any former period”. It becomes the indispensible duty of the Young Citizens of the United States, after the bright example of their Fathers to prefer the dangers of the field, to days of inglorious ease and to hold their lives in less estimation than the Independence of their Country—
In Consideration whereof a Company of Volunteers in Elizabeth Town in the Borough of Elizabeth and State of New Jersey have associated themselves together (a Copy of which association is herewith sent), and in order that they may join in the most active manner in vindicating the honor of the Nation and in repelling from it those injuries with which it is threatened (in the intoxication of success) by a power regardless of all the Rights of humanity, the Laws of nations, and the most solemn Treaties. They do in presence of Almighty God whose aid they implore upon this solemn occasion, dedicate themselves to the service of their Country, at this eventful crisis, and do offer themselves accordingly as a Volunteer Corps, under the denomination of Elizabeth Town Volunteers, agreeably to the provision of an Act of Congress lately passed for raising a provisional Army and do request that they may be accepted and Officers appointed accordingly—
Signed by order and in behalf of said Volunteer Company,
William R. Williamson—Harry W. Ogden.—Aaron Dayton}CommitteeElizabeth Town June 16th. 1798—
Agreeably to an Act authorising the president of the United States to raise a provisional Army, passed at Philadelphia May 28th. 1798
We the Subscribers do hereby associate ourselves into a Volunteer Company of Infantry and do offer ourselves to the president of the United States for the said service and do engage to arm, clothe and equip ourselves at our own expence, agreeably to the provision of the said law and do request that Officers may be commissioned accordingly——
Subscribers Names—
Benjamin Williamson, Aaron Dayton, Harry W. Ogden, William R. Williamson, Thomas Lovell, John Lovell, John Ogden, Andrew Woodruff, John H. Willis, Stephen Burrows, John Craig, Stephen Ogden, George C. Thomas, George Williamson, Elihu Brittan, Joseph Dayton, William R. Willis, John H. Stiles, Abraham Stiles, Joseph Crane junr, John Jones, Jonathan Crane, Jonathan Ogden, Jacob Wheeler, Major Denman, David Marsh, Levi Price, William Cole, Andrew B. Woodruff, George W. Willis, William Bell, Henry Swift, Aaron Conckling, James Ross, William Higgins, Charles T. Tooker, George Lee, William Mockridge, Samuel Owen Smith, Elias Dayton, Samuel Winans
We the Subscribers do hereby Certify, that the above is truely copied from the Original Article of Association now in our possession——
William R. Williamson—Harry W. Ogden.——Aaron Dayton.}Committee